Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule were regularly heard and submitted for decision before me. On January 15,1960, for the reasons expressed in a memorandum accompanying an order, reported as Reap. Dec. 9581, the cases were restored to the calendar for the purpose of establishing the facts with respect to the amounts of the charges held to be non-dutiable in connection with the shipments represented by reappraise-ments 280813-A and 280824-A.
The cases have been resubmitted for decision upon stipulation of counsel establishing such facts. Without repeating the language of the memorandum reported as Reap. Dec. 9581,1 incorporate the same by reference as part of this decision with the same effect as though herein fully set out.
*746On the entire record before me, I find as facts:
(1) That the merchandise involved, in said appeals for reappraisement consists of birch plywood imported from Finland during the period from June 8, 1954, to April 23, 1955, in the form of panels or sheets of certain inch sizes, ranging from 48 x 30 x y2 to 84 x 50 x 1, and in the form of so-called “bedrails” of dimensions 76 x 4% or 5 x i%6 inches.
(2) That at the times of exportation of the said plywood panels and bedrails merchandise such as or similar to that here involved was not freely offered for sale in Finland for home consumption.
(3) That at the said times of exportation merchandise such as that here involved was freely offered for sale to all purchasers in the principal markets of Finland, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
(4) That, as to. the panels of plywood involved in reappraisement Nos. 280813-A and 280824-A, the market value or price at which such merchandise was so offered, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit values, less the following charges:

Reappraisement

280813-A 280824-A
Loading charges at port of shipment_US $143. 53 90. 58
Ocean freight_ 1,304.74 1,321. 98
Insurance_ 83.37 95.18
Consular fee_ 2. 50 2.50
(5)That, as to the bedrails involved in reappraisement Nos. 291744-A and 291746-A, the market value or price at which such merchandise was so offered, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
The BJ/WGr bedrails involved in reappraisement No. 291744 — A at $285.50 per thousand square feet, and the BB/WGr bedrails involved in reappraisement No. 291746-A at $231.75 per thousand square feet, both prices less the charges as invoiced for loading at port of shipment, ocean freight, insurance, and consular fee.
I conclude as matters of law:
(1) That export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the birch plywood involved in all of the appeals enumerated in the attached schedule, and
(2) That, as to the merchandise involved in reappraisement Nos. 280813-A and 280824-A, such value is as set forth in finding of fact No. (4) above, and as to the merchandise involved in reappraisement *747Nos. 291744-A and 291746-A, such value.is as set forth in finding of fact No. (5) above.
Judgment will issue accordingly.